DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final action.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/505,036 filed on 23 November 2021.
Claims 1-15 have been previously canceled.
Claims 16, 27, and 34 have been amended. 
Claims 16-35 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112:

Claims 16, 27, and 34 stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Examiner has considered Applicant’s response and/or amendments to the claims which are found to be persuasive. Accordingly, the rejection of the claims under 35 U.S.C. § 112, 2nd Paragraph, is withdrawn.

B. Claim Rejections - 35 U.S.C. § 101:

Claims 16-35 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that the subject matter to which the claims are directed is more than mere basic economic concept and practice under Step 2A, Prong One.

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, inasmuch as the claimed method as a whole is directed towards facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of unique account-related and bank routing identifiers but for the recitation of generic computer components. Maintaining account security and confidentiality through the use of pseudo and/or unique identifiers comprising the steps of computing, receiving, validating, translating, replacing, transmitting data and/or information using computer-related devices in an automated manner recited above, falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts (e.g., risk mitigation); managing personal behavior of relationships or interactions between people) grouping of abstract ideas. Choosing to utilize a pseudo identifier in place of an actual set of data values for data masking/concealment purposes is the mere implementation of rules and/or instructions governing a preferred business practice and thus a basic economic concept and/or practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

Applicant argues that the claims recite a technical solution to a technical problem that provides increased data security.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “selecting one of a plurality of payee-related sets corresponding to the pseudo-code, each payee-related set including payee-related account identification information and a second routing identifier associated with a respective payee-related destination”; and “replacing a payee-related identifier included in the payment instruction with the payee-related account identification information of the selected payee-related set and replacing the first routing identifier with the second routing identifier of the selected payee-related set.” 

However, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

Applicant argues that, like the fact pattern that secures private network communications in Example 41, the abstract ideas are integrated into the practical application of increasing data security under Step 2A, Prong Two. 

Examiner respectfully disagrees. The rejected claims do not adhere to the same fact pattern seen in the Example 41 case. 

Example 41 is directed towards cryptographic communications (e.g., information security) whereby security and authentication of message source and message content functions can be performed efficiently over a public key system so that information can be shared easily between users who do not know each other and have not shared the key used to encrypt and decrypt the information. Applicant’s invention accomplishes this by establishing cryptographic communications using an algorithm to encrypt a plaintext into a ciphertext and improves upon prior methods for establishing cryptographic communications.

The instant claims here do not address similar problems as described in the above example, so Example 41 has no applicability.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. No mathematical concepts are being integrated into a process that secures a private network communications as in Example 41. Moreover, the claimed masking technique is more rudimentary and straightforward in comparison to the algorithms and/or techniques employed in Example 41 which are more complex. Applicant’s argument is therefore unpersuasive.

Applicant argues that the combination of claim elements transforms the nature of the claims into a patent-eligible application under Step 2B and thus qualify as eligible subject matter. 

Examiner respectfully disagrees. Said system routing number of claims 16, 27, and 34 merely facilitates a transaction via the use of and/or transfer of masked information between the entities (e.g., payors, payees, financial institutions, ACH services). Humans have long intermediated and/or performed the same type of masking techniques by substituting pseudo-codes to represent various forms of information for the purpose of processing such information in a more efficient manner and/or securing or protecting the content of the information which it represents. In this instance, the computer-related devices employed – i.e., database, is merely used as an intermediary to process the transaction in an automated manner. Because representative claims 16, 27 and 34 are directed to the masking and/or transfers of information relating to a longstanding commercial practice, the claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of masked (unique) account-related and bank routing identifiers while carrying out the steps of merely computing, receiving, validating, translating, replacing, transmitting data and/or information using computer-related devices in an automated manner. Applicant’s argument is therefore unpersuasive.

The rejection is therefore rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 16, 27, and 34 as amended, recite “receiving, a payment instruction including a payment system routing number indicating the payment instruction processed by a payment system and a unique code associated with a payee …”. However, the limitation features comprising specifically a “payment system routing number” that is being claimed, is not found and/or not described in the specification in the manner that is currently being claimed. 

As the amended limitations appear to be new matter, Applicant is requested to amend or cancel the claimed features or indicate where in the specification the recited subject matter may be found.

Claims 17-26, and 28-33 are rejected based upon their dependency upon one of rejected independent claims 16, 27, and 34. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An electronic payment method, comprising: computing a plurality of unique codes associated with a plurality of payees; receiving a payment instruction including a payment system routing number indicating the payment instruction processed by a payment system and a unique code associated with a payee; validating the unique code against a unique code database storing the plurality of unique codes; translating the unique code, based on the unique code database, to a routing number of a receiver financial institution associated with the payee and an account identification information of the paye

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely computing, receiving, validating, translating, replacing, transmitting data and/or information.

Applicant’s Specification describes the invention as relating to “maintaining the confidentiality of account information and provid[ing] ease of maintenance when an account holder transfers from one depository institution to another”. (Spec. ¶[0012]). The Specification further describes the invention as “using [a] payment identification code”, wherein “to employ the concept, banks are issued a unique payment identifier code (PIC) number for each business customer demand deposit account (DDA). As part of the issuance process, a trusted third party, such as a clearing house, for example the New York Clearing House, links sensitive information related to the seller and its individual DDA to the issued PIC number. Such a trusted third party will set up a system (hereinafter "the system") that will, among other things, maintain and distribute PIC numbers for all that wish to use them. As a result, confidential account relationship information is masked to outside parties. Individual sellers communicate their PIC numbers to buyers who are then capable of originating payments using the PIC number.” (Spec. ¶[0054])  As such, the claims are directed towards effecting electronic payment, safeguarding banking and account information, while utilizing existing payment systems.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, inasmuch as the claimed method as a whole is directed towards facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of masked (unique) account-related and bank routing identifiers but for the recitation of generic computer components. Maintaining account security and confidentiality through the use of pseudo and/or unique identifiers comprising the steps of computing, receiving, validating, translating, replacing, transmitting data and/or information data and/or information recited above, falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts (risk-mitigation); following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people grouping of abstract ideas. The concept is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “validating the unique code against a unique code database storing a plurality of unique codes associated with a plurality of payees”; “retrieving, from the unique code database, a routing number of a receiver financial institution associated with the payee and an account identification information of the payee, based on the unique code.” 

However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of masked (unique) account-related and bank routing identifiers while carrying out the steps of merely computing, receiving, validating, translating, replacing, transmitting data and/or information data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Additionally, claim 16 is non-statutory because the body of the claim does not contain any limitations indicating the structure of the device and does not recite any machine or transformation (Insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices).

Independent claim 27 recites substantially the same limitations as claim 16 above and are ineligible for the same reasons. The subject matter of claim 27 corresponds to the subject matter of claim 16 in terms of an apparatus (e.g., machine). Therefore the reasoning provided for claim 16 applies to claim 27 accordingly.

Independent claim 34 recites substantially the same limitations as claim 16 above and are ineligible for the same reasons. The subject matter of claim 34 corresponds to the subject matter of claim 16 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 16 applies to claim 34 accordingly.

Dependent claims 17-26, 28-33, and 35 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 17, the step(s) comprising “wherein the determining is performed by a payment system”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 18 and 28, the step(s) comprising “wherein the payment system is an automated clearing house (ACH)”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 19, the step(s) comprising “wherein the payment system is a funds-transfer system”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 20, 29, and 35, the step(s) comprising “providing an instruction to debit an account of a payor at an originator financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 21 and 30, the step(s) comprising “crediting an account of the payee at the receiver financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 22, the step(s) comprising “updating the unique code database”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 23 and 31, the step(s) comprising “wherein the payment message also specifies a value representing an amount to be paid, and wherein the account of the payee at the receiver financial institution”, is credited based on the value”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 24 and 32, the step(s) comprising “wherein the unique code is a payment identifier code (PIC) number”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 25, the step(s) comprising “wherein the account identification information of the payee is an account number of the payee at the receiver financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 26 and 33, the step(s) comprising “wherein the PIC number is corresponding to a demand deposit account (DDA) associated with the payee”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Conclusion

Claims 16-35 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692